DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 6/16/22.  Claims 1-20 are pending.  Claims 16-20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
..-

Claim(s) 1, and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US PGPub 2020/0090954, hereinafter referred to as “Lin”).
Lin discloses the semiconductor device as claimed.  See figures 1-12, with emphasis of figures 9a-9f, and corresponding text, where Lin teaches, in claim 1, a semiconductor device, comprising: 
a main substrate (242) comprising a first side and a main conductive structure (figure 9f; [0074-0075]); 
a first component module over the first side of the main substrate, the first component module comprising: 
a first electronic component (220) above a topmost side of the main substrate (figure 9f; [0074-0075]); and 
a first module encapsulant (240) contacting a lateral side of the first electronic component (figure 9f; [0071]); 
a second component module over the first side of the main substrate, the second component module comprising (figure 9f; [0074-0075]): 
a second electronic component (220) above the topmost side of the main substrate (figure 9f; [0074-0075]); and 
a second module encapsulant (240) contacting a lateral side of the second electronic component (figure 9f; [0071]); and 
a main encapsulant (244) over the first side of the main substrate and external to the topmost side of the main substrate, and between the first component module and the second component module (figure 9f; [0074-0075]).  
Lin teaches, in claim 4, wherein the first component module comprises a first module substrate external to the main substrate and comprising a first module conductive structure coupled with the first electronic component and the main conductive structure (figure 9f; [0073]).  
Lin teaches, in claim 5, wherein the first module substrate contacts the first side of the main substrate (figure 9f; [0074-0075]).  
Lin teaches, in claim 6, wherein the first component module comprises a first module substrate external to the main substrate and comprising a first module conductive structure coupled with the first electronic component, and a module interconnect coupled with the first module conductive structure (figure 9f; [0073]).
Lin teaches, in claim 7, wherein the module interconnect is external to the main substrate and external to the first module substrate and is coupled with the main conductive structure (figure 9f; [0073]).
Lin teaches, in claim 8, wherein the main encapsulant extends between the first side of the main substrate and the first module substrate (figure 9f; [0074-0075]).  
Lin teaches, in claim 9, wherein the main encapsulant covers a first side of the first component module, the first module encapsulant contacts a top side of the first electronic component, and the second module encapsulant contacts a top side of the second electronic component (figure 9f; [0074-0075]).  
Lin teaches, in claim 10, wherein a first side of the first component module is exposed through the main encapsulant (figure 9f; [0074-0075]).  
Allowable Subject Matter
Claims 2, 3, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 12, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898